 1
 2                                                      May 6, 2021
 3                                                          VPC
 4                                                          JS-6
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   LEGENDARY STRUCTURES,                   )   CASE NO. 2:20-cv-07490-SB-JC
     INC.,                                   )
12                                           )   ORDER ON STIPULATION TO
            Plaintiff,                       )   DISMISS ACTION WITH
13                                           )   PREJUDICE
     vs.                                     )
14                                           )
     NAVIGATORS SPECIALTY                    )
15   INSURANCE COMPANY and                   )
     Does 1-10, inclusive,                   )
16                                           )
            Defendants.                      )
17
18          Purusant to the stipulation of all parties that this entire action be dismissed
19   with prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii), with
20   each party to bear its own attorney’s fees and costs (Dkt. No. 21), the Clerk is
21   directed to close this file.
22          IT IS SO ORDERED.
23
24   Dated: May 6, 2021                          _____________________________
                                                     Stanley Blumenfeld, Jr.
25
                                                     United States District Judge
26
27
28


                                                 1
